Appeal and cross appeal from an order of the Supreme Court, Onondaga County (John V. Centra, J.), entered September 23, 2004. The order, inter alia, awarded plaintiff $467,686 plus interest, costs and disbursements against defendant Mary Ripper.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Pigott, Jr., PJ., Green, Pine, Lawton and Hayes, JJ.